NOTICE OF ALLOWANCE

Drawings
The drawings are objected to because Figure 4 does not include any drawing elements and instead includes equations.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 2-3, 7-11, 13, 15-16, 18-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record does not teach:
A vehicular trailer assist system, the vehicular trailer assist system comprising: a camera disposed at a rear portion of a vehicle and viewing at least a portion of a trailer hitched to the vehicle; a plurality of sensors disposed at the vehicle, wherein the plurality of sensors comprises at least two selected from the group consisting of (i) a steering wheel angle sensor, (ii) a wheel speed sensor, (iii) a gyroscope, (iv) an accelerometer, (v) a transmission position sensor; 41155147.1InventorsAnam M. Yunis, Mohamad Osseili, Devendra Bajpai, Mohammadmedhi Jalalmaab, Guruprasad Mani Lyer Shankaranarayanan, Jyothi P. Gali and Galina Okouneva Serial No.17/247,220 Page6 an electronic control unit (ECU) comprising electronic circuitry and associated software; wherein the electronic circuitry of the ECU comprises a processor for processing image data captured by the camera and sensor data captured by the plurality of sensors; wherein, as the vehicle and trailer travel along a road, the ECU, responsive to processing of image data captured by the camera, determines trailer angle of the trailer relative to the vehicle that the trailer is hitched to; wherein the ECU, responsive to processing of sensor data captured by the plurality of sensors, determines a tire radius estimation; wherein, as the vehicle and trailer travel along the road, the ECU, responsive to processing of sensor data captured by the plurality of sensors and responsive to determining the tire radius estimation, determines (i) a predicted vehicle yaw rate of the vehicle and (ii) a predicted trailer angle of the trailer relative to a longitudinal axis of the vehicle; wherein, as the vehicle and trailer travel along the road, the ECU determines the predicted vehicle yaw rate and the predicted trailer angle based on a constant velocity and steering angle model; wherein, as the vehicle and trailer travel along the road, the ECU, responsive to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



January 26, 2022